Title: To George Washington from Guy Carleton, 12 September 1782
From: Carleton, Guy
To: Washington, George


                        
                            New York September 12th 1782
                        Sir,
                        Lieut. Genl Campbell & Mr Elliot will meet your Commissioners Majors General Heath and Knox on the 18th of this month at Tappan, being the time and place proposed in your letter of the 8th instant, for the purpose of settling a Cartel for a general exchange of Prisoners, they will be attended by two Aids de Camp, a Clerk, and our two Commissaries, of naval and land Prisoners.  I must here inform your Excellency that Mr Elliot is at present ill, tho’ I am told in the way of a speedy recovery, but if this should not happen agreeable to my wishes to prevent delay, I shall send Mr Morgann in his place. Partial tho’ our Suspension of hostilities may be called, I thought it sufficient to have prevented those cruelties in the Jersies (avowed) which I had occasion to mention more than once, but if War was the choice, I never expected this suspension should operate further than to induce them to carry it  on as is practiced by Men of liberal Minds.  I am clearly of opinion with your Excellency, that mutual agreement is necessary for a suspension of hostility , and that without this mutual agreement either party is free to act as each may judge expedient, yet I must at the same time frankly declare to you, that being no longer able to discover the object we contend for, I disapprove of all hostilities both by land and Sea, as they only tend to multiply the miseries of Individuals, when the public can reap no advantage by Success.   As to the Savages, I have the best assurances, that from a certain period, not very long after my arrival here, no parties of Indians were sent out, and that Messengers were dispatched to recal those who had gone forth before that Time, and I have particular assurances of disapprobation of all that happened to your party on the side of Sandusky except so far as was necessary for self defence. I am Sir, Your most obedient and most humble Servant
                        
                            Guy Carleton
                        
                    